DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the application filed on 9/25/2019. Claims 1 through 20 are presently pending and are presented for examination. 	

Specification
The disclosure is objected to because of the following informalities: 
Paragraphs [0008], [0012], [0015], and [0021] recite “seat head restrain” what appears to be a typographical error which is inconsistent with the rest of the disclosure that describes “seat head restraint”.  There is no explanation as to what the difference of the two is or that they are interchangeable, yet they appear to be used interchangeably, thus it is assumed to be an error.
Appropriate correction is required.

Claim Objections
Claims 1, 6-8, 12, 15, and 17-18 objected to because of the following informalities:  
Minor typographical error in claims 7, 12, and 18: “…manually deploy the seat head restrain if…” is inconsistent with “the seat head restraint” described throughout the rest of the disclosure.  
Claim 1 recites “…detecting the occupant having biometric parameter in the vehicle…” which appears to require an update to pluralize to “…biometric parameters…”
Claims 1, 6-8, 15, and 17-18 as currently written recite “if” statements.  The Examiner recommends updating the claims with “when” to positively claim the limitations. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “…actuating the seat head restraint of the vehicle seat to an in-use position based on the biometric parameters…” is indefinite because it is unclear what limit of biometric parameters triggers the actuation. There is no threshold provided or indication as to what constitutes a biometric parameter.  As currently written, any object located on a seat while a belt is buckled would be detected via one of the vehicle’s sensors and initiate the actuation of the seat head restraint.

Dependent claims 2-8 are also rejected due to their dependency on previously rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-11, 13, 15-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaal et al. (US-2010/0295349; hereinafter Schaal)
Regarding claim 9, Schaal discloses a system for activating a head restraint system in a vehicle for an occupant (see Schaal at least Abs), the method comprising: 
a vehicle seat having a seat belt and a head restraint in the vehicle (see Schaal at least [0047] and [0054]); 
an electronic control module disposed in the vehicle, the electronic control module having a processor for executing control logic (see Schaal at least [0061] control unit S), the control logic including a first control logic for actuating the seat head restraint of the vehicle seat to an in-use position (see Schaal at least [0062], [0065]-[0066], and Fig 3 where headrest 8 is adjusted and refined to a position in accordance with signals from sensors S1, S2, and S3); 
a pressure sensor disposed in the vehicle seat to detect the occupant in the vehicle (see Schaal at least [0047] where sensor S1, such as a pressure sensor, detects a passenger P1), the pressure sensor being in communication with the electronic control module to send biometric data of the occupant to Schaal at least [0061] where a first signal 10 is transmitted to the control unit S via pressure sensor S1); and 
an actuation sensor disposed adjacent the head restraint (see Schaal at least [0047] sensor S2), the actuation sensor being in communication with the electronic control module for sending an actuation signal to the electronic control module when the seat head restraint is actuated (see Schaal at least [0064]-[0065] and Fig 3, where sensor S2 sends signal 21 to control unit S to adjust headrest 8 to an updated adjustment).
Regarding claim 10, Schaal discloses the system of claim 9 wherein the electronic control module includes a second control logic for determining an occupant height category of the occupant based on the biometric data of the occupant from the pressure sensor (see Schaal at least [0047] and [0052] where sensor S2 functions as a pressure sensor to determine a desired position for the headrest of a particular occupant).
Regarding claim 11, Schaal discloses teach the system of claim 10 wherein the first control logic for actuating the seat head restraint moves the seat head restraint to the in-use position based on the occupant height category of the occupant (see Schaal at least [0047]-[0050], [0052], and [0056] where headrest 8 is described as being adjusted from a generic position to a position specific to a passenger’s height, such that a contact point of the headrest aligns with a specific point on the passenger’s head once the passenger has relaxed to a neutral position.  The headrest is automatically adjusted to continually realign against the passenger’s head which allows the headrest to consistently protect passengers of different heights).
Regarding claim 13, Schaal discloses the system of claim 9 further comprising a seat belt sensor being in communication with the electronic control module to sense whether the seat belt is buckled and send a seat belt signal to the electronic control module (see Schaal at least [0054], [0056], and 
Regarding claim 15, Schaal discloses a method of activating a head restraint system in a vehicle for an occupant (see Schaal at least Abs), the method comprising: 
providing a vehicle door and a vehicle seat having a seat belt and a head restraint (see Schaal at least [0047] and [0054]); 
sensing the door opened and closed (see Schaal at least [0047]); 
activating a distance sensor relative to the vehicle seat to detect an occupant in the vehicle if the door is opened and closed (see Schaal at least [0047] where sensors S1 and S2 detect entry and seat occupation of a passenger); 
determining an occupant height category of the occupant with the distance sensor if an occupant is detected in the vehicle (see Schaal at least [0047]-[0050], [0052], and [0056] where headrest 8 is described as being adjusted from a generic position to a position specific to a passenger’s height, such that a contact point of the headrest aligns with a specific point on the passenger’s head once the passenger has relaxed to a neutral position.  The headrest is automatically adjusted to continually realign against the passenger’s head, via readings from sensor S2, which allows the headrest to consistently protect passengers of different heights); 
determining whether the seat belt is buckled if the occupant is detected (see Schaal at least [0054]); 
actuating the seat head restraint of the vehicle seat to an in-use position if the seat belt is buckled (see Schaal at least [0054]); and 
providing an actuation signal to an electronic control module of the vehicle if the seat head restraint is actuated (see Schaal
Regarding claim 19, Schaal discloses the method of claim 15 further comprising sensing pressure to the vehicle seat to detect an occupant in the vehicle (see Schaal at least [0047] where sensor S1, such as a pressure sensor, detects a passenger P1).
Regarding claim 20, Schaal discloses the method of claim 15 wherein the step of activating the distance sensor comprises sensing the occupant on the vehicle seat with the distance sensor (see Schaal at least [0047] where sensor S2, such as an ultrasound sensor, detects a passenger P1).
Regarding claim 1, Schaal discloses the analogous material of that in claim 9 as recited in the instant claim and is rejected for the same reasons.
Regarding claim 2, Schaal discloses the method of claim 1.  Schaal additionally discloses the analogous material of that in claim 19 as recited in the instant claim and is rejected for the same reasons.
Regarding claim 3, Schaal discloses the method of claim 1 wherein the step of detecting the occupant in the vehicle comprises: 
providing a door of the vehicle (see Schaal at least [0047]); 
sensing the door opened and closed (see Schaal at least [0047]); 
activating a distance sensor relative to the vehicle seat (see Schaal at least [0047] where sensor S2 detects entry and seat occupation of a passenger); and 
determining an occupant height category of the occupant with the distance sensor (see Schaal
Regarding claim 4, Schaal discloses the method of claim 3.  Schaal additionally discloses the analogous material of that in claim 11 as recited in the instant claim and is rejected for the same reasons.
Regarding claim 5, Schaal discloses the method of claim 3.  Schaal additionally discloses the analogous material of that in claim 20 as recited in the instant claim and is rejected for the same reasons.
Regarding claim 8, Schaal discloses the method of claim 1.  Schaal additionally discloses the analogous material of that in claim 13 as recited in the instant claim and is rejected for the same reasons.
Regarding claim 16, Schaal discloses the method of claim 15.  Schaal additionally discloses the analogous material of that in claim 11 as recited in the instant claim and is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schaal in view of Moffa et al. (US-2020/0017068; hereinafter Moffa).
Regarding claim 14, Schaal discloses the system of claim 13.  However, Schaal does not explicitly disclose the electronic control module includes a third control logic for receiving the seat belt signal from the seat belt sensor and providing a first reminder signal to the occupant to buckle the seat belt when the seat belt is not buckled.
Moffa, in the same field of endeavor, teaches the electronic control module includes a third control logic for receiving the seat belt signal from the seat belt sensor and providing a first reminder signal to the occupant to buckle the seat belt when the seat belt is not buckled (see Moffa at least [0051], [0067]-[0068], and [0070] where signals from restraint sensors are transmitted to a reporting module and then a display which provides a passenger with a reminder to fasten their belt if not properly fastened.  Audible notification may also be provided in place of a display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic control module as disclosed by Schaal with a first 
Regarding claim 6, Schaal discloses the method of claim 1.  Schaal in view of Moffa additionally teach the analogous material of that in claim 14 as recited in the instant claim and is rejected for the same reasons.
Regarding claim 17, Schaal discloses the method of claim 15.  Schaal in view of Moffa additionally teach the analogous material of that in claim 14 as recited in the instant claim and is rejected for the same reasons.

Claims 7, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schaal in view of Yetukuri et al. (US-2012/0235459; hereinafter Yetukuri).
Regarding claim 12, Schaal discloses the system of claim 9 wherein the actuation sensor is disposed adjacent the head restraint (see Schaal at least [0047] sensor S2) to confirm the seat head restraint is in the in-use position (see Schaal at least [0064]-[0065] and Fig 3, where sensor S2 sends signal 21 to control unit S to adjust headrest 8 to an updated adjustment) and …
However, Schaal does not explicitly disclose …the electronic control module includes a second control logic for providing a second reminder signal to the occupant to manually deploy the seat head restrain when the seat head restraint is not in the in-use position.
Yetukuri, in the same field of endeavor, teaches …the electronic control module includes a second control logic for providing a second reminder signal to the occupant to manually deploy the seat head restrain when the seat head restraint is not in the in-use position (see Yetukuri at least [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic control module as disclosed by Schaal with a second 
Regarding claim 7, Schaal discloses the method of claim 1.  Schaal in view of Yetukuri additionally teach the analogous material of that in claim 12 as recited in the instant claim and is rejected for the same reasons.
Regarding claim 18, Schaal discloses the method of claim 15.  Schaal in view of Yetukuri additionally teach the analogous material of that in claim 12 as recited in the instant claim and is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        2/7/2022